 PLUMBERSLOCAL 230315United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,Local 230, AFL-CIOandKevinR Conley Case 21-CB-9928March 16, 1989DECISION AND ORDERBY MEMBERSJOHANSEN, CRACRAFT, ANDHIGGINSOn January 26, 1988, Administrative Law JudgeRichard D Taplitz issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief insupport of the judge's decisionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent's failure todispatch employeeMark Collins because of achange in hiring hall rules of which Collins hadnot been aware was not violative of the Act TheGeneral Counsel excepts, contending that underthe Board's decision inOperating Engineers Local406 (Ford Construction),'the Respondent's conductviolated the ActWe find merit in the GeneralCounsel's exceptionThe facts are not in dispute On June 12, 1987,theRespondent failed to dispatchMark Collinsfrom its exclusive hiring hall to a job even thoughhe was first on the out of-work listWhen Collinscomplained, the Respondent informed him that be-cause he had not written the word "anything" afterhis name on the out-of-work list, he was eligiblefor referral only to commercial jobs Because thejob to be filled on June 12 was residential work,Collins was not eligiblePrior to 1983, applicants signing the out-of worklist had no choice between residential and commer-cialwork In response to complaints from both ap-plicants and employers, the Respondent changedthe system in 1983, allowing applicants to designatewhether they wanted to be referred to commercialwork only or residential work only Sometime be-tween 1984 and 1986 the system was changedagain, requiring applicants to write the word "any-thing" after their name if they wanted to be re-ferred to both commercial and residential jobs,1 262 NLRB 50 51 (1982) enfd 701 F 2d 504 (5th Cit 1983)without this designation, the applicant would be referred only to commercial jobsPrior to the filing of the instant charge, the Re-spondent had no written rules for the operation ofthe hiring hallChanges in hiring hall rules weresometimes discussed at union meetings and by thedispatchers, usually in response to applicants' questions It is undisputed that a number of applicants,includingCollinsandChargingPartyKevinConley,were never informed of the `anything"rule,2 although a number of other applicants wereso informed It is also undisputed that Collins lostabout 6 days' pay by not being referred to the June12 jobThe judge, characterizing the issue as a "narrowone," defined it as "involv[ing] the question ofwhether the Union met its obligation to notify ap-plicants for employment of a change in hiring hallrules " The judge found that the Respondent didmeet its obligation here The judge found that the`anything" rule in itself was lawful and that therewas no requirement under Board law that it be reduced to writingThe judge distinguished theBoard's decision inOperating Engineers,supra 3 onthe basis that that decision involved a union's devi-ation from an established hiring hall rule ratherthan, like here, a new rule, consistently followedand applied to all applicants equallyThe judge further concluded that the Respond-ent had an obligation to inform job applicants of itschange in hiring hall rules and that the Respondent"took a slipshod approach to notifying applicantsabout the change and that it was negligent in nottaking reasonable steps to make sure that all em-ployees knew of it " He found, however, that to es-tablish a violation "something more than mere neg-ligence or the exercise of poor judgment on thepart of the Union must be shownBoilermakersLocal 374 (Combustion Engineering),284NLRB1382 (1987), citingRainey Security Agency, 274NLRB 269, 270 (1985) Because the Respondentdid discuss the "anything" rule at union meetingsand at the hiring hall and as a number of employ-ees did in fact learn of the rule, the judge found2 Collins testified that he noticedthat some applicantson the out-ofwork list had written anything after their names He asked other applicants what that meant butreceivedno answer He never asked any Respondent official to explain what anythingmeant3In that case in pertinent part the respondent union hada postedhiring hall rule thatprovided that anypersonwho was referred to a joblasting longer than 5days would havehis name removedfrom the out-ofwork list Inaccord withthis rule an applicantfor referralturned downa 6 day job The record established howeverthat the respondent had infact changed therule to allow employeesto accept 6-day jobs withouthaving their names removed from the list but that the respondent hadfailed to notifyapplicants of the change until after issuanceof the complaint in the caseThe Board foundinter alia that the respondents departurefrom its established hiring hall proceduresand its failure to notifyapplicants of the change violated Sec8(b)(1)(A) and (2)293 NLRB No 34 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the "something more" had not been estab-lishedWe agree with the judge that the Respondenthad an obligation to notify job applicants of itschange in the hiring hall rules and that the issuepresented in this case is whether the Respondentgave adequate notice of the "anything" rule Con-trary to the judge, however, we find the Board'sdecision inOperating Engineersto be controlling Inthat case, as in the instant case, the respondentunion made a change in its hiring hall rules withoutgiving notice of the change to the employees whoused the hiring hall for job referrals In finding theviolation, the Board stated, "[t]his failure to givetimely notice of a significant change in referral procedures was arbitrary and in breach of its duty torepresent job applicants fairly by keeping them informed about matters critical to their employmentstatus " Id at 51 (footnote omitted)The judge himself found that the Respondenttook a "slipshod" approach to notifying applicantsabout the change, that a number of employees didnot learn of the change in a timely fashion, andthat the Respondent was negligent in not takingreasonable steps to make sure that all employeesknew of the change UnderOperating Engineers,these findings establish the violationThe judge's reliance onBoilermakers Local 374to require a showing of "something more" thanmere negligence to establish a violation is mis-placedThat case concerned whether a particularhiring hall rule that compelled an applicant for re-ferral to post a $100 bond before a grievance concerning the operation of the hiring hall could beprocessed was arbitrary and therefore violated theunion's duty of fair representationHere, however,the issue does not involve the validity of a hiringhall rule, but rather the notice that must be givenwhen a rule is changedIn sum,we find that the Respondent failed tomake a good faith effort to give timely notice ofthe rule changein a mannerreasonably calculatedto reach all those who used the exclusive hiringhallAccordingly, we find that the Respondent, byfailing to dispatch Collins on June 12 for noncompliancewiththechange,violatedSection8(b)(1)(A) and (2) of the ActCONCLUSIONS OF LAW1By failing to adequately notify job applicantsof the change in its hiring hall rules and by failingto dispatch employee Mark Collins on June 12,1987, for noncompliance with the change, the Re-spondent has violated Section 8(b)(1)(A) and (2) ofthe Act2The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthemeaning of Section 8(b)(1)(A) and (2) of theAct, we shall order it to cease and desist and takeaffirmative action that is necessary to effectuate thepolicies of the ActWe shall order the Respondentto make employee Mark Collins whole for any lossof earnings and other benefits suffered as a result ofthe Respondent's unlawful failure to dispatch himon June 12, 1987, with backpay to be computed inthemanner set forth in FW Woolworth Co,90NLRB 289 (1950), plus interest as computed inNew Horizons for the Retarded 4ORDERThe National Labor Relations Board orders thatthe Respondent, United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, Local230, AFL-CIO, its officers, agents, and representa-tives, shall1Cease and desist from(a) Failing to adequately notify job applicants ofchanges in the hiring hall rules and failing to dis-patch Mark Collins or any other employee becauseof his noncompliance with such changes(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Make whole Mark Collins for any loss ofearnings and other benefits suffered as a result ofthe Respondent's failure to dispatch him on June12, 1987, in the manner set forth in the remedy sec-tion of the decision(b)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(c) Post at its facilities in San Diego, California,copies of the attached notice marked "Appendix "5* 283 NLRB 1173 (1987) Interest will be computed at the short termFederal rate for the underpayment of taxes as set out in the 1986 amendment to 26 U S C § 6621s If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationContinued PLUMBERSLOCAL 230Copies of the notice, on forms provided by the RegionalDirector for Region 21, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail to adequately notify job appli-cants of changes in our hiring hall rules and to dispatch Mark Collins or other employees because oftheir noncompliance with those changesWE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL make whole Mark Collins for any lossof earnings and other benefits suffered as a result ofour failure to dispatch him on June 12, 1987, withinterestUNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES ANDCANADA, LOCAL 230, AFL-CIORobert R Petering Esq,for the General CounselElizabethRosenfeldEsq (Pappy &Daves)of Los Angeles,California,for theRespondentKevin R Conley,for himselfDECISIONSTATEMENT OF THE CASERICHARD D TAPLITZ, Administrative Law JudgeThis case was tried in San Diego California on November 19 1987 The complaint which was based on a317charge filed on June 15, 1987, by Kevin R Conleyissued on July 30, 1987, alleging that United Associationof Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and CanadaLocal 230 AFL-CIO (the Respondent or the Union)violated Section 8(b)(1)(A) and (2) of the National LaborRelations ActIssueThe centralissue iswhether the Union violated theAct by failing to adequately publicize a nonwrittenhiring hall rulewith the result that Mark Collins wasimproperly denied dispatch to a jobAll parties were given full opportunity to participate,to introduce evidence, to examine and cross examine witnessesto argue orally, and to file briefs Briefs, whichhave been carefully considered, were filed on behalf ofthe General Counsel and the UnionOn the entire record of the case and from my observation of the witnesses and their demeanor, I make the followingFINDINGS OF FACTIJURISDICTIONThe Associated General Contractors San Diego Chapter and the Plumbing and Pipefitting Industries Councilare employer associations that exist in part for the purpose of representing their employer members in negotiating and administering collective bargaining agreementswith various labor organizations including the UnionThe employer members of those associations derive grossrevenues in excess of $500,000 and purchase and receivegoods valued in excess of $50,000 directly from supplierslocated outside the State of California Each of the employer members of those associations are employers engaged in commerce within the meaning of Section 2(6)and (7) of the Act Pursuant to collective bargainingagreements with those associations the Union maintainsan exclusive hiring referral hall at its main office locatedat 3909 Center Street San Diego CaliforniaThe Union is a labor organization within the meaningof Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA The Union s Refusal to Refer Mark Collins toEmployment on June 12 1987The Union maintains a written out of work list that ituses in referring applicants for employment from thehiring hallMark Collins has been a member of theUnion since 1978 and he has used the hall about 20timesThe last time he signed the list was December 9,1986 and at that time there were 109 names above hisHe gradually worked his way up the list until late May1987when he became no 1 on the list During thatentire time he was under the impression that he was ellgible for any jobs that came in That understanding wasbased on conversations he had had sometime before withvarious union officialsAs he approached the top of thelisthe checked the list and noticed that some applicants 318DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad written anything next to theirnamesHe askedother applicants for employment what anythingmeantbut the other applicants did not answer his question tCollins understanding was that he was eligible for anytype of referral unless he put down a comment on theout of worklist indicatingthat he did not want certainwork As is set forth in more detail below,at one timethat was the procedure The hiring hall receives calls forprimarily two types of work One is residential, whichinvolves houses and apartment houses The other is commercial,which includes all other types of constructionAt the times relevant here, the hiring hall did not haveany written procedures and there was nothing posted toexplain eligibility rulesThe hiring hall has a procedure by which applicantscan call the hall the night before the dispatch and hear arecordedannouncementindicating the dispatches thatare to be made the following day As Collins approachedthe top of the list hebegan callingin regularly andcoming to the hall about twice a weekOn June 12, 1987, he arrived at the hall about 8 amOn that day David Floris, one of the Union s businessrepresentatives,was the dispatcher 2 At 8 15 a in Flonscame into the dispatch hall and said that he had a callfor a residential job from Tabera Sons in La CostaFlops opened the out of work book and called the nameof the person who was listed 22 on the out of work listThat person did not respond and he was given astrikeUnder the hiring hall rules an applicant canrefuse a referral twice and still retain his position on thelistHowever the third refusal is the third strike andthe applicant is lowered to the bottom of the list Floristhen called the name of the person who was no 44 onthe out of work list, Ted MillerMiller said that hewould take the job Collins, who was no 1 on the listthen asked why he did not get the job Flons repliedthat it was because Collins had not put anything" nextto his name Collins responded that he did not knowanything about that and it was the first he heard of itFloris said that it was common knowledge that an applicant had to put `anything to be eligible for any job thatcame up There were about 10 or 15 applicants in theroom at the time Some said that they knew about theanythingrule for a few months One of them MikeShepherd, said he just found out about it 2 weeks beforeTwo or three of the people said that they had not heardabout it at all Kevin Conley, the Charging Party wasalso present during that conversation He told Flons thathe was not aware of the need to write anythingFlopssaid thatunlessan applicant put down anything hewould just be sent to commercial work Collins said thathe was not aware of any such rule and that if the Unionwas going to have such a rule, it should be posted sothat the members would know what to do Floris acknowledged that the rule was not posted and said that heiCollins testified that he did not remember who he asked about theanythingnotation but that he believedtheywere union membersThere is no indication in the record that he asked the dispatcher or anyunion official2The answer admits that Flops is an agent of the Union The Unionhas five business agents and they each act as dispatcher for a month at atime so that each business agent dispatches 1 out of 5 monthsshould see Bob Daly, the business manager Collins saidthat he would go upstairs and sign the book right awaywith the word anythingFlons replied that Collinswould have to wait 24 hours before the new designationwould take effect and Collins replied that it didnot seemfair because he was there and ready to go 3Collins and Conley then went upstairs in the unionhall and spoke to the UnionsBusinessManager BobDaly 4 Conley explained the situation to Daly who saidthat the rule was in effect even before he had gotten intooffice Collins asked why it was not posted and Daly replied that it was common knowledge that everybodyknew it, and that if Collins had come to meetings, hewould have known it Daly also said that Collins couldgo to the Labor BoardCollins did attend two union meetings One was in December 1986 and the other was June 1987 At thosemeetings he did not hear anything about the anythingruleThe rule was not mentioned in the Union s newsletter and was not postedCollinsremainedno 1 on the out of work list OnJune 12, 1987, he signed anything on the list Within aweek Collins was referred to a residential job Apparently that job did notlast as longas the one he would havebeen referred to if he had been sent to work on June 12In their opening statements, counsel for both the GeneralCounsel and the Union stated that Collins lost about 6days work In addition counsel for the Union stated thatwritten rules have now been promulgated for the hiringhallB The History of the Signup ProcedurePrior to 1983 applicants simply signed the out of worklist and had no choice between residential and commercialwork There was dissatisfaction with that systemfrom the point of view of both the applicants and theemployersResidentialwork tended to require morespeed and was more physically demanding than commercialwork Many of the older applicants did not want tobe referred to the residential work However if such anapplicants namewas called from the referral list for aresidential job and the applicant refused the job hewould have to take a strike If such an applicant had twostrikes and the next job was residential the applicantwould be faced with a choice of taking the work that hedid not want or being dropped to the bottom of the listSometimes such an applicant took the job and could notkeep up with the work That resulted in complaints fromemployers to the effect that the referred employees weretoo slow The Union changed the system in 1983 to3The Union has a longstanding rule that if an applicant changes hisstatus on the hiring list he cannot be sent out until the following dayUnionBusinessRepresentative John Duvall testified that the rule wasneeded so that applicants could not avoid a strike by making changesafter they knew what the calls were going to be Thus if an applicant isexempt from strikes because he is on the sick list he cannot say he is offthe sick list after he hears the calls for the day but must wait for thefollowing dayIn addition if a job is for less than 5 days an applicant can refuse thejob and still avoid a strike If an applicant does accept the job he dropsto the bottom of the list after he has received 8 hours pay* The answer admits that Daly is an agent of the Union PLUMBERSLOCAL 230319allow applicants to designate the type of work theywanted so that if they only wanted commercial work,they would not have to take a strike by being offeredand refusing residential workUnder the new system ifan applicant put down P for plumber, it meant that hewould be dispatched only for commercial work Hewould not be offered or be given a strike for refusingresidential work If the applicant put down residential, 'he would only be sent to residential workApparently the system was somewhat confusing andsometime between 1984 and March 1986 it was changedagain5so that an applicant who wanted to be availablefor all types of work could write anythingPlumbercontinued to mean only commercial work and residentialcontinued to mean only residential workC Efforts to Notify Applicants for Employment Aboutthe Rule ChangesAs of June 12, 1987 when Collins was denied referralto a residential job because he had not put anything" onthe out of work list, some applicants knew of the anythingrule and others did not Collins and Conley bothcredibly testified that they were unaware of the rule atthat time Some applicants who were in the hiring hallon June 12 also indicated that they did not know theruleOthers stated that they were aware of it The ruleswere not in writing and there was no attempt to informthe applicants of the rules by any posting proceduresJohn Duvall, one of the Union s business representstives, credibly testified that when the rule was changed,he explained it to the applicants when he was dispatchingHe dispatched 1 out of 5 months and he answeredquestions whenever they were asked concerning the dispatching procedureHe also credibly testified that thedispatching rules were discussed at least four or fivetimes during meetings between 1983 and January 1987and that the discussion usually came up in response toquestions by membersUnionBusinessRepresentative Floris also credibly testified that he recalled a union meeting at which the residential rule was explainedDan Leonard a union member of 10 years standingcredibly testified that he found out about the new procedure during the latter part of 1986 when he spoke aboutit to Floris and he heard the same thing from generaltalk around the hinng hall He also credibly testified thatthe rules had been discussed at membershipmeetingsfour or fivetimesin the last 4 yearsBryan Lovell the Union s recording secretary, credibly testified that he heard of the `anything rule at aunion meetingCounsel for the General Counsel in his brief has madean analysis of the residential,commercial, and "anythingnotations on the hiring hall records Though thereis no way to determine when such notations were placedon the records the inference is warranted that graduallybUnion Business Representative John Duvall initially testified that thechange was made in 1984 However later in his testimony he seemedquite confused and unsure about the date Business Agent Flons crediblytestified that theanything rule was in effect poor to his taking office inMarch 1986 In any event the change was made well before December9 1986 when Collins last signed the out of work listmore and more people became aware of the new rulesand started to make such entries However no clear picture is presented as to just how many applicants knew ofthe rules and how many did not What is apparent is thatthe hiring hall was run on an extremely casual basis andthat notification to applicants of rule changes was haphazard at best with great reliance on word of mouthcommunications between members The rules were sporadically discussed at union meetings and they were alsooccasionally discussed during the operation of the hiringhallThere was no systematic attempt to notify employees, no written rules, and no postings Some of the applecants learned of the rule changes and others did not TheUnion s notification procedure was chaotic and inefficientHowever, there is no evidence in the record to indicate that the Union purposely kept the applicants uninformed or misinformed concerning the hiring hall rulesThe Union was partially ineffective and was negligent inthe dissemination of information concerning the rulechanges but there is no evidence in the record that therewas any intentionalmisleading,that there was any attempt to discriminate against nonmember applicants, orthat there was any hostility directed against Collins oranyone elseD Analysis and ConclusionsThe issue here is a narrow one It involves the question of whether the Union met its obligation to notify applicants for employment of a change in hiring hall rulesThe change in itself was lawful Under the new rule anapplicant could write anything next to his name andmake himself available for any work that came in or hecould limit the type of work he would take without runping the risk that he would be dropped to the bottom ofthe list for refusing work that he did not want Thechange was also desirable from the employers point ofview and was initiated in part because of employer protests against the old system The change was not intended nor did it have the effect of discriminatingagainstnonunion members, was not based on the Union s hostility toward anyone and was not unfair or invidious in anysenseThe fact that the change was not reduced to writing did not make the change unlawful 6Though the distinction is not always clearly drawnthere is a sharp difference between a legitimate change inhiring hall rules and an unlawful deviation from suchrulesHiring hall rules need not be static and if propernotice is given and the change is in itself a legitimateone there is nothing unlawful in keeping hiring hall rulesup to date Once a change has been made there is a newhiring hall ruleThat is very different from a situation6As the Boardheld inIronWorkers Local 505 (Snelson Anvil)275NLRB 1113 at 1113-1114 (1985)In the absenceof a contractualrequirement there is norequirement in Board law that referral rules be postedNor is there a requirement that referral rules be incorporatedin a contract Howeverthe Board does requirethat referralswhether madepursuant towritten orunwrittenrules be based on objectivecriteria and appliedin a nondiscriminatory mannerSee alsoLaborers Local 1334 (Western Sign)281 NLRB 185 (1986)Laborers Local394(Building Contractors)247 NLRB 97 fn 2 (1980) enfdmem 659 F 2d 252 (D C Cir 1981) 320DECISIONSOF THE NATIONALLABOR RELATIONS BOARDwhere hiring hall rules are ignored or where there is adeviation from existing hiring hall rules 7 In the instantcase we have a change in a hiring hall rule rather than adeparture from established hiring hall proceduresWhen a change is made in a hiring hall rule noticemust be given to the job applicants Thus inOperatingEngineers Local 406 (Ford Construction)supra at 51,8 theBoard heldThis failure to give timely notice of a significantchange in referral procedures was arbitrary and inbreach of its duty to represent job applicants fairlyby keeping them informed about matters critical totheir employment statusThe key question is what type of notice is legally sufficientThe Board has held that such notice must be adequateElectricalWorkers IBEW Local 11 (Los AngelesNECA),270 NLRB 424, 426 (1984), enfd 772 F 2d 571(9th Cir 1985),Teamsters Local 519 (Rust Engineering),276 NLRB 898 fn 3 (1985) However, in this contextadequate appears to be synonymous with legally sufficientand does not indicate what criteria are to beused in making that determination There is a line ofcases that does appear to spell out the criteria to be applied in determining the legal sufficiency of notice to employees concerning matters affecting their employmentThe basic proposition is set forth inPainters Local 1310(RelianceElectric)270 NLRB 506 (1984), in which ashop steward was negligent in answering an employee squestionwith the result that the employee was discharged The Board held at 506It iswell settled thatnegligent action or nonaction of a union by itself will not be considered to bearbitrary, irrelevant, invidiousor unfair so as toconstitute a breach of the duty of fair representationviolative of the ActTeamsters Local 692 (GreatWesternUntfreight System)209NLRB 446 448(1974)We recently reaffirmed thatas anelementof the duty of fair representationa unions agentsmust refrain from purposely keeping unit employeesuninformed or misinformed concerning grievancesormatters affecting employmentTeamsters Local282 (Transit Mix Concrete)267 NLRB 1130 (1983)Plainly put, unlike purposeful conduct simple negligence does not violate the duty of fair representstion under the ActA similar result was reached inAuto Workers Local 167(General Motors Corp)286 NLRB 1167 (1987), in which7 InOperating EngineersLocal406 (Ford Construction)262 NLRB 5051 (1982) enfd 701 F 2d 504 (5th Cir 1983) the Board heldThe Board has held that any departure from established exclusivehiring hall procedures which results in a denial of employment to anapplicant falls within that class of discrimination which inherentlyencourages union membership breaches the duty of fair representation owed to all hiring hall users and violates Section 8(b)(1)(A) and(2)unless the union demonstrates that its interferencewith employment was pursuant to a valid union security clause or was necessaryto the effective performance of its representative function8 See alsoCarpenters Local 720 (UMC of Louisiana)276 NLRB 59(1985) enf denied 798 F 2d 781 (5th Cir 1986)Stage Employees IATSELocal 41 (Theater of Stars)278 NLRB 894 (1986)the Board held that a union must refrain from purposelykeepingunitemployees uninformed or misinformed concerning grievances or matters affecting employmentthatmerenegligentaction or nonaction alone does notconstitute a breach of the duty of fair representation violative of the Actand that a union does not violate theAct simply by giving to an employee an incorrect interpretation of the governing bargaining agreement so longas it isnot deliberatelymisleadingor deliberately incorrectThe basic logic of the above cases has been applied tohiringhalls InBoilermakers Local 374 (Combustion Engtneering)284 NLRB 1382, 1383 (1987) the Board discussed the union s code of acceptable conductwithspecific reference to a hiring hall, holdingIt is well established that since a union has suchcomprehensive authority vested in it when it acts asthe exclusive agent of users of a hiring hall and because the users must place such dependence on theunion that there necessarily arises a fiduciary dutyon the part of the union not to conduct itself in anarbitrary invidious, or discriminatory manner whenrepresenting those who seek to be referred out foremployment by itTeamsters Local 519 (Rust Engtneering)276 NLRB 898 908 (1985) Thus it hasbeen repeatedly held that once a union embarks onthe operation of an exclusive hiring hall it must conduct the hiring hall in a fair and impartial mannerThis code of acceptable conduct necessarily extendsto the institution of any referral rules which theunion adopts in accord with contractual provisionsIn other words the referral rules themselves including any referral grievance mechanism, cannotbe discriminatory or arbitraryLaborers Local 304(AGC of California)265 NLRB 602 (1982)To support a finding of arbitrariness somethingmore than mere negligence or the exercise of poorjudgment on the part of the Union must be shownRainey Security Agency274 NLRB 269 270 (1985)See alsoTeamsters Local 92 (GreatWesternUnifreight),209 NLRB 446 (1974)I believe that the holding in that case is controlling andthat for the General Counsel to establish that the Unionviolated the Act by giving legally insufficient notice ofthe change of hiring hall rules, it must be shown that theUnion s actions in that regard were arbitrary rather thannegligent or the exercise of poor judgmentIn the instant case the Union spoke about the changesin hiring hall rules at some meetings and answered questions from the floor concerning those changes, and in addition at least one business agent, who acted as dispatcher 1 out of 5 months told applicants at the hiring hallabout the changes and answered their questions Apparently the Union relied heavily on notification throughword of mouth communications between members Infact a number of employees did learn of the change wellbefore the refusal to refer Collins It is also clear that anumber of employees, including Collins, did not learn ofthe change in a timely fashion As indicated above I believe that the Union took a slipshod approach to notify PLUMBERSLOCAL 230ing applicants about the change and that it was negligentin not taking reasonable steps to make sure that all employees knew of it However,under the criteria set forthinBoilermakersLocal 374and the other cases citedabove,to prove a violation something more than merenegligence or the exercise of poorjudgment on the partof the Union must be shownThat something morehas not been establishedby theGeneral Counsel and I321shall therefore recommend that the complaint be dismissed in its entiretyCONCLUSION OF LAWThe General Counsel has not established by a preponderance of the credible evidence that the Union violatedthe Act as alleged in the complaint[Recommended Order for dismissal omitted from publication ]